Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 29th day of February, 2008, by and between GEMMA POWER
SYSTEMS, LLC, a Connecticut limited liability company (the “Company”), and
WILLIAM F. GRIFFIN, JR. (the “Employee”).


RECITALS:


R-1. The Employee is a principal employee of the Company;


R-2. The Employee and the Company entered into that certain Employment Agreement
dated as of December 8, 2006 (the “Employment Agreement”); and


R-3. The parties wish to enter into this Amendment to modify and amend the
Employment Agreement, as set forth hereinafter.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.  Incorporation of Recitals; Defined Terms. The above Recitals are hereby
incorporated into the body of this Amendment as if fully set forth herein.
Capitalized terms used and not defined herein shall have the meaning ascribed to
them in the Employment Agreement.


2. Renewal of Term. The Company and the Employee hereby agree, in accordance
with Section 3 of the Employment Agreement, that the Employee’s employment
thereunder shall renew for an additional term of one year, commencing June 8,
2008 and continuing to June 7, 2009 (the “First Renewal Term”), unless earlier
terminated as provided in the Employment Agreement, subject to and in accordance
with the terms and conditions of this Amendment. Nothing contained in this
Amendment shall affect the provisions for automatic renewal of the term of
Employee’s employment for successive one year terms following the First Renewal
Term in accordance with said Section 3 of the Employment Agreement.


3. Duties of the Employee. In addition to the duties set forth in Section 2 of
the Employment Agreement, effective as of the date hereof, the Employee shall
also serve as a member and Vice Chairman of the Boards of Directors of the
Company and of Gemma Power, Inc. and Gemma Power Systems California, Inc.
Notwithstanding anything to the contrary contained in Section 2 of the
Employment Agreement, the Employee shall not serve, and since the employment by
the Company of Timothy Curran has not served, as the President and Chief
Operating Officer of the Company; provided, however, that until the commencement
date of the First Renewal Term, the Employee shall continue to assist in the
transfer of his duties as the President and Chief Operating Officer of the
Company to Timothy Curran, and thereafter shall faithfully and diligently
perform all services as may be assigned to him by the Board, and shall exercise
such power and authority as may from time to time be delegated to him by the
Board. All other terms and conditions of Section 2 of the Employment Agreement
shall remain in full force and effect.


--------------------------------------------------------------------------------




4. Compensation.


4.1 Salary. Notwithstanding anything to the contrary set forth in the Employment
Agreement, commencing on the date hereof and for the balance of the Initial
Term, and thereafter during the First Renewal Term, the Company shall pay the
Employee Salary at the annual rate of $680,000, payable as set forth in the
Employment Agreement. In addition, the Company shall pay the Employee additional
compensation in the amount equal to the difference between the Salary for the
Initial Term, as set forth in Section 4.1 of the Agreement, and the Salary set
forth hereinabove, for the period from the Effective Date under the Agreement up
to the date hereof (i.e., from December 8, 2006 through February 28, 2008), in
the amount of $306,250 (i.e., $680,000 less $430,000, divided by 12, times 14.7,
equals $306,250). Such amount, less applicable withholding and payroll taxes,
shall be paid by the Company to the Employee in a lump sum on the date hereof.


4.2 Bonus. In addition to the Salary and additional compensation set forth in
Section 4.1, the Company shall pay the Employee a Bonus for the fiscal year of
the Company ending January 31, 2008 in the amount of $500,000, such Bonus, less
applicable withholding and payroll taxes, to be payable by the Company to the
Employee on or before March 31, 2008. The Employee shall also be entitled to a
Bonus for the fiscal year of the Company ending January 31, 2009, (i) in the
amount of $500,000 if the Adjusted EBITDA of the Companies (as defined in the
Purchase Agreement) for the fiscal year ending January 31, 2009 exceeds
$20,000,000; and (ii) in the amount of an additional $500,000 if the Adjusted
EBITDA of the Companies for the fiscal year ending January 31, 2009 exceeds
$25,000,000.


5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same. 


6. Continuation in Full Force and Effect. Except as specifically amended by this
Amendment, all of the terms, covenants and conditions of the Employment
Agreement shall continue in full force and effect.




[SIGNATURES ON NEXT PAGE]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has executed, or has caused its duly
authorized representative to execute, this Amendment as of the date first above
written.
 

 
THE COMPANY:
         
GEMMA POWER SYSTEMS, LLC
         
By:
/s/ Joel M. Canino
   
Name: Joel M. Canino
   
Title: Vice Chairman
                   
THE EMPLOYEE:
 
   /s/ William F. Griffin, Jr    
WILLIAM F. GRIFFIN, JR.

 

--------------------------------------------------------------------------------


 